In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 08-780V
                                           (Not to be published)


*************************
                                     *
Mr. and Mrs. CHARLIE JACOBS,         *
as parents and legal representatives *
of M.A.J., a minor,                  *
                                     *
                       Petitioners,  *
                                     *                                    Filed: January 29, 2015
               v.                    *
                                     *                                    Decision on Attorneys’
SECRETARY OF HEALTH AND              *                                    Fees and Costs
HUMAN SERVICES                       *
                                     *
                       Respondent.   *
                                     *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on June 13, 2014. On January 28, 2015, the parties filed a Stipulation Regarding Final
Attorneys’ Fees and Litigation Costs in this matter. The parties’ stipulation requests a total
payment of $23,590.50, representing attorneys’ fees and costs of $23,260.00, and $330.50 of
costs expended by petitioners.
        An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
15(b) and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
I hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $23,260.00, in the form of a check payable jointly to petitioners
                    and petitioners’ counsel, Clifford J. Shoemaker, on account of services performed
                    by counsel’s law firm.



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
         •        a lump sum of $330.50, in the form of a check payable to petitioners,
                  which represents petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.